 Case 1:20-cv-00104-IMK Document 7 Filed 12/10/20 Page 1 of 6 PageID #: 57



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JAMES COPEN,

                  Petitioner,

v.                                               CIVIL ACTION No. 1:20CV104
                                              CRIMINAL ACTION No. 1:18CR35-2
                                                       (Judge Keeley)


UNITED STATES OF AMERICA,

                  Respondent.


  MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
§ 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

       Pending before the Court is a motion pursuant to 28 U.S.C. §

2255       to Vacate, Set Aside, or Correct Sentence (Dkt. No. 1)1 filed

by the petitioner, James Copen (“Copen”). For the reasons that

follow, the Court concludes that Copen’s motion is untimely under

28 U.S.C. § 2255(f)(1), DENIES the motion (Dkt. No. 1), and

DISMISSES this case WITHOUT PREJUDICE.

                             I. PROCEDURAL BACKGROUND

       On May 28, 2020, Copen filed a § 2255 motion to vacate, set

aside,       or    correct   his   sentence    (Dkt.   No.   1).2   Following   a


       1
       All docket numbers, unless otherwise noted, refer to Civil
Action No. 1:20CV104.
       2
       Copen attached to his § 2255 motion a letter from his
appellate attorney, which warned:

       You should be aware that the date that your judgment of
       conviction was entered was March 11, 2019; the 14-day
       time period for the filing of a notice of appeal expired
       on March 25, 2019[.] [I]t is possible that either of the
 Case 1:20-cv-00104-IMK Document 7 Filed 12/10/20 Page 2 of 6 PageID #: 58



COPEN V. USA                                                    1:20CV104
                                                                1:18CR35-2

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
§ 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

preliminary review of Copen’s motion under Rule 4 of the Rules

Governing § 2255 Proceedings, the Court concluded that Copen’s

motion may be untimely and issued a notice pursuant to Hill v.

Braxton, 277 F.3d 701, 707 (4th Cir. 2002) (“Notice”), warning him

that his case may be dismissed unless, within thirty (30) days, he

could demonstrate why the one-year statute of limitations should be

equitably tolled (Dkt. No. 5). Despite receiving the Notice on

October 31, 2020, Copen has failed to respond (Dkt. No. 6).

                   II. ONE-YEAR LIMITATION PERIOD

     The Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”) established a one-year statute of limitations for filing

a habeas petition under § 2255. Under the AEDPA, the limitation

period runs from the latest of:

     (1)   the date on which the judgment of conviction
           becomes final;
     (2)   the date on which the impediment to making a motion
           created by the governmental action in violation of
           the Constitution or laws of the United States is
           removed, if the movant was prevented from making a
           motion by such governmental action;
     (3)   the date on which the right was initially


     dates might be considered the date upon which your
     conviction became final and in that case, it would appear
     that an argument could be made that the time period for
     filing a [§] 2255 motion has passed.

(Dkt. No. 1-2).

                                    2
 Case 1:20-cv-00104-IMK Document 7 Filed 12/10/20 Page 3 of 6 PageID #: 59



COPEN V. UNITED STATES                                                 1:20CV104
                                                                       1:18CR35-2

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
§ 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

           recognized   by   the   Supreme  Court   and   made
           retroactively applicable to cases on collateral
           review; or
     (4)   the date on which the facts supporting the claim or
           claims presented could have been discovered through
           the exercise of due diligence.

28 U.S.C. § 2255(f)(1)-(4). In the Fourth Circuit, when a § 2255

motion appears untimely and the Government has not filed a motion

to dismiss based on the one-year statute of limitations, courts

must warn petitioners that the case is subject to dismissal absent

a sufficient explanation. See United States v. Sosa, 364 F.3d 507

(4th Cir. 2004); Hill, 277 F.3d at 707 (4th Cir. 2002).

                             III. ANALYSIS

     On October 30, 2018, Copen pleaded guilty to one count of

conspiracy to distribute methamphetamine in violation of 21 U.S.C.

§§   841(a)(1),     841(b)(1)(C),   and    846,    and     three       counts   of

distribution   of    methamphetamine      in   proximity    of     a    protected

location in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and

860(a) (Case No. 1:18CR35, Dkt. No. 64). The Court sentenced him to

a total term of imprisonment of 188 months and entered judgment on

March 11, 2019 (Id., Dkt. No. 82).

     The Federal Rules of Appellate Procedure require that “a

defendant’s notice of appeal must be filed in the district court

within 14 days after . . . the entry of either the judgment or the

                                    3
 Case 1:20-cv-00104-IMK Document 7 Filed 12/10/20 Page 4 of 6 PageID #: 60



COPEN V. UNITED STATES                                          1:20CV104
                                                                1:18CR35-2

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
§ 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

order being appealed.” Fed. R. App. P. 4(b)(1)(A). “A criminal

conviction becomes final at the end of the appellate process—i.e.,

when the time for a direct appeal expires and the defendant has not

noticed an appeal.” United States v. Oliver, 878 F.3d 120, 125 (4th

Cir. 2017).

     Although sentenced on March 11, 2019, it was not until August

14, 2019, that Copen noticed his appeal of the Court’s judgment

order (Id., Dkt. No. 94). The Fourth Circuit dismissed that appeal

as untimely on January 21, 2020 and issued its mandate on February

12, 2020 (Id., Dkt. Nos. 105, 107). But because Copen’s appeal in

the first instance was untimely, his conviction became final on

March 25, 2019, fourteen (14) days after entry of the Court’s

judgment. Fed. R. App. P. 4(b)(1)(A)(i).

     Pursuant to 28 U.S.C. § 2255(f)(1),3 to be timely, Copen must

have filed his § 2255 motion by March 25, 2020. This he failed to

do. Therefore, when he filed his motion on May 28, 2020, he was

more than two months past the expiration of the applicable statute


     3
       See also Flowers v. United States, 2016 WL 1274115 at *1
(D. Md. Apr. 1, 2016) (“[The petitioner’s] untimely appeal and
request for certiorari do not revive or extend his opportunity to
file a § 2255 motion.”) (citing Gillis v. United States, 729 F.3d
641, 644 (6th Cir. 2013) (“A conviction becomes final when the
time for direct appeal expires and no appeal has been filed, not
when an untimely appeal is dismissed.”).

                                    4
 Case 1:20-cv-00104-IMK Document 7 Filed 12/10/20 Page 5 of 6 PageID #: 61



COPEN V. UNITED STATES                                          1:20CV104
                                                                1:18CR35-2

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
§ 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

of limitations in his case (Dkt. No. 1). His motion, therefore, was

untimely filed, and because he has failed to demonstrate any good

cause why the statute of limitations should be tolled, his case is

subject to dismissal.

                             IV. CONCLUSION

     For the reasons discussed, the Court DISMISSES this case

WITHOUT PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the United States, to transmit copies of both orders to

Copen by certified mail, return receipt requested, and to counsel

of record by electronic means, and to strike this case from the

Court’s active docket.

                     V. CERTIFICATE OF APPEALABILITY

     Pursuant   to    Rule   11(a)   of   the   Rules   Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

                                     5
 Case 1:20-cv-00104-IMK Document 7 Filed 12/10/20 Page 6 of 6 PageID #: 62



COPEN V. UNITED STATES                                                1:20CV104
                                                                      1:18CR35-2

 MEMORANDUM OPINION AND ORDER DENYING AS UNTIMELY PETITIONER’S
§ 2255 MOTION [DKT. NO. 1] AND DISMISSING CASE WITHOUT PREJUDICE

      The Court finds it inappropriate to issue a certificate of

appealability    in   this    matter   because       Copen    has    not   made    a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that    reasonable        jurists    would    find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise      debatable.       See    Miller–El     v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Copen has failed to make the requisite

showing   and,    therefore,     DENIES       issuing    a     certificate        of

appealability.

DATED: December 10, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       6
